309 F.2d 325
Ernest M. THOMPSON, Appellant,v.BLOCK'S INCORPORATED, et al., Appellees.
No. 8663.
United States Court of Appeals Fourth Circuit.
Argued Oct. 2, 1962.Decided Oct. 9, 1962.

A. Andrew Giangreco, Alexandria, Va., for appellant.
Douglas A. Clark, Washington, D.C.  (Louis Rabil, Washington, D.C. on brief), for appellee.
Before SOBELOFF, Chief Judge, and SOPER and BRYAN, Circuit Judges.
PER CURIAM.


1
In this appeal from a judgment in favor of the defendant in an action for personal injuries, the sole question is the very narrow one as to whether the plaintiff-appellant was prejudiced by being asked on cross-examination by the defendant's attorney whether he had had a prior accident.


2
We are not persuaded that there was error in permitting the question, especially in light of the Judge's comment that the inquiry was allowed only for the purpose of ascertaining whether the physical ailments complained of were the result of the injuries in the instant case or an earlier accident.  This premise was satisfied at a later stage in the case when the plaintiff's wife testified on his behalf that the plaintiff had been in a prior accident but had suffered no substantial injuries.  Consequently, it cannot be said that the question was proved improper-- as suggesting the plaintiff was 'accident prone or claim conscious'-- when the defendant failed to adduce evidence of a previous injury.


3
At all events, we cannot say that the propounding of the question, even if objectionable, was prejudicial.


4
Affirmed.